DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 June 2020, 31 August 2020, 20 January 2021, and 02 November 2021 have been considered by the examiner.

Drawings
The drawings filed on 08 June 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palumbo (US PGPub2015/0321486 A1).
With regard to Claim 4, Palumbo discloses a printing method of printing a non-contact printed deposit on an annular rim body (Figs. 1-3; ¶0096-0098; annular rim body 2), the printing method comprising: rotating the annular rim body relative to a non-contact printer about a rotational axis with a rotational actuator (Figs. 1-3; ¶0078-0085); and printing the non-contact printed deposit to the annular rim body with the non-contact printer during a rotational movement of the annular rim body (¶0104; ¶0078-0085).

With regard to Claim 5, Palumbo further discloses inclining one of the annular rim body and the non-contact printer relative to the other of the annular rim body and the non-contact printer (Figs. 2-3; ¶0070-0072), wherein the printing of the non-contact printing deposit includes printing the non-contact printed deposit to the annular rim body with the non-contact printer in a state where the annular rim body and the non-contact printer are inclined relative to each other (Figs. 2-3; ¶0070-0072; ¶0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US PGPub 2014/0265538 A1), hereinafter Brady, in view of Palumbo (US PGPub 2015/0321486 A1).
With regard to Claim 1, Brady discloses a bicycle rim printing apparatus (Fig. 2) comprising: 
a non-contact printer to print a non-contact printed deposit to an annular rim body (¶0045; Fig. 2; printer system 36; rim 20); 
a rim holder to hold the annular rim body (¶0050); 
Brady does not explicitly disclose a rotational actuator to rotate the rim holder relative to the non-contact printer about a rotational axis.
The secondary reference of Palumbo discloses a rotational actuator (Fig. 2; rotation means 18; to rotate the rim holder (rotatable platform 17; ¶0081; Fig. 2) relative to the non-contact printer (Fig. 2; printheads 9) about a rotational axis (¶0079; vertical axis D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotational actuator of Palumbo, with the bicycle rim printing apparatus of Brady, in order to provide a machine for the decoration of tridimensional products that is extremely versatile to use, in terms of decorative patterns that can be used, with respect to the conventional decoration lines, as taught by Palumbo (¶0010-0013).

With regard to Claim 2, Brady further discloses a base structure (Fig. 2), wherein the non-contact printer is attached to the base structure to print the non-contact printed deposit to the annular rim body (Fig. 2).

With regard to Claim 3, Brady does not explicitly disclose a pivot structure pivotally coupling one of the rotational actuator and the non-contact printer to the base structure about a pivot axis non-parallel to the rotational axis.
The secondary reference of Palumbo discloses a pivot structure pivotally coupling one of the rotational actuator and the non-contact printer to the base structure about a pivot axis non-parallel to the rotational axis (Figs. 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853